DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “the vehicle” which lacks antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takamatsu et al. (US 2019/0084438).

Regarding claim 1,
Takamatsu discloses (fig. 4):
An electric motor control system (Fig. 4, all elements), comprising:

a voltage command module (32) configured to generate voltage commands (Vd, Vq) based on the d-axis current command (Id*) and the q-axis current command (Iq*, ¶0039); and a battery switching control module (5, 22) configured to:
determine a voltage operating state of a battery based on the voltage commands (voltage command is fed to motor which is read back from current and voltage sensors, Fig. 1, Vb, Ib,);
compare a battery parameter (battery voltage or current, is used to compare against threshold values, ¶0044, ¶0048-¶0049, such as a capacitor voltage) to at least one of a predetermined voltage parameter (threshold voltage values, Vb1, Vb2, Vb3, shown in Figs. 5 and 6, capacitor voltage value is compared against battery voltage value, ¶0048) and a predetermined current parameter (Ib, compares battery current IB against predetermined current value and decreases once threshold is hit, ¶0047) during a dwell time ( ΔT, T1, T2, T3, T4) when a plurality of switches (Fig. 2, 5e-5m) of the battery (5) are open (¶0044-¶0046, battery switches are switched which causes inrush currents, ¶0048, Fig. 6); and
generate a switch control signal (Fig. 1, Control signal from 22) to transition at least one switch (Fig. 2, one of 5e-5m) of the plurality of switches (5e-5m) to cause the battery to operate in the voltage operating state (Vb1, Vb2, Vb3, as shown in Figs. 5 and 6) based on the comparison (comparison of battery threshold voltages and currents during a switch timing, ¶0045-¶0046).

Regarding claim 2,

wherein the dwell time (Fig. 6, T1, T2, T3, T4, enlarged as ΔT) corresponds to a time period between a first voltage operating state (Vb1) and a second voltage operating state (Vb3, changing states from Vb1 to Vb3 as shown in the graph, ¶0046).

Regarding claim 3,
Takamatsu discloses (fig. 4):
wherein the battery parameter comprises at least one of a measured voltage (Vb) and a measured current (Ib, ¶0044).

Regarding claim 4,
Takamatsu discloses (fig. 1):
further comprising (Fig. 1) an inverter module (4a, 4b) connected between the battery (5) and the electric motor (MG1, MG2, ¶0034).

Regarding claim 5,
Takamatsu discloses (fig. 1):
wherein the inverter module (Fig. 1, 4a, 4b) is configured to convert voltage provided by the battery (Vb) and provide the converted voltage to the motor (via inverters and PWM, ¶0034).

Regarding claim 6,
Takamatsu discloses (fig. 1):
further comprising a capacitor (Fig. 1, 11) disposed between the battery (5) and the inverter module (4a, 4b), wherein the capacitor (11) stores energy provided by the battery (5, ¶0031).

Regarding claim 8,
Takamatsu discloses (fig. 2):
wherein the battery (Fig. 2, 5) comprises at least a first battery (battery cells, 5a) and a second battery (5b, ¶0025).

Regarding claim 10,
Takamatsu discloses (figs. 3A-3C):
wherein the plurality of switches (Figs. 3A-3C, 5e-5m) are arranged so that the first battery (5a) and the second battery (5b) operate in parallel (parallel modes as shown in Fig. 3A) in a first voltage operating state (Vb1, ¶0030) and operate in series (Fig. 3C) in a second voltage operating state (Vb3, ¶0030).

Regarding claim 11,
Takamatsu discloses (fig. 4):
An electric motor control method (Fig. 4), comprising:
based on a motor torque request (torque command, TR), a motor speed (θ), a direct current (DC) bus voltage (voltage of capacitor which is the DC bus voltage as shown in Fig. 1, 11, Vh) for an electric motor (MG1, MG2) of the vehicle (Ve, ¶0020), generating a d-axis current command (31, Id*) for the electric motor and a q-axis current command (Iq*) for the electric motor (¶0039);
generating voltage commands (via 32, Vd, Vq) based on the d-axis current command (Id*) and the q-axis current command (Iq*, ¶0039);

comparing a battery parameter (battery voltage or current, is used to to compare against threshold values, ¶0044, ¶0048-¶0049, such as a capacitor voltage)  to at least one of a predetermined voltage parameter (threshold voltage values, Vb1, Vb2, Vb3, shown in Figs. 5 and 6, capacitor voltage value is compared against battery voltage value, ¶0048)  and a predetermined current parameter (Ib, compares battery current IB against predetermined current value and decreases once threshold is hit, ¶0047) during a dwell time (T1, ΔT shown in Fig. 6, ¶0045-¶0046 ) when a plurality of switches (Fig. 2, 5e-5m) of the battery are open (¶0044-¶0046, battery switches are switched which causes inrush currents, ¶0048, Fig. 6); and
generating a switch control signal (Fig. 1, Control signal from 22) to transition at least one switch (Fig. 2, one of 5e-5m)  of the plurality of switches (5e-5m) to cause the battery to operate in the voltage operating state (Vb1, Vb2, Vb3, as shown in Figs. 5 and 6) based on the comparison (comparison of battery threshold voltages and currents during a switch timing, ¶0045-¶0046).

Regarding claim 12,
Takamatsu discloses (fig. 6):
wherein the dwell time (Fig. 6, T1, T2, T3, T4, enlarged as ΔT) corresponds to a time period between a first voltage operating state (Vb1) and a second voltage operating state (Vb3, changing states from Vb1 to Vb3 as shown in the graph, ¶0046).

Regarding claim 13,
Takamatsu discloses:


Regarding claim 14,
Takamatsu discloses (fig. 1):
further comprising selectively switching an inverter module (Fig. 1, 4a, 4b) connected between the battery (5) and the electric motor (MG1, MG2, ¶0034).
Regarding claim 15,
Takamatsu discloses (fig. 1):
further comprising, by the inverter module (Fig. 1, 4a, 4b), converting voltage provided by the battery (Vb) and providing the converted voltage to the motor (via inverters and PWM, ¶0034).

Regarding claim 16,
Takamatsu discloses (fig. 1):
further comprising a capacitor (Fig. 1, 11) connected between the battery (5) and the inverter module (4a, 4b), storing energy (via 11) provided by the battery (5, ¶0031).

Regarding claim 18,
Takamatsu discloses (fig. 1):
wherein the battery (Fig. 2, 5) comprises at least a first battery (battery cells, 5a) and a second battery (5b, ¶0025).

Regarding claim 20,
Takamatsu discloses (figs. 3A-3C):

switching the plurality of switches (Figs. 3A-3C, 5e-5m)  such that the first battery (5a) and the second battery (5b)are connected in parallel (parallel modes as shown in Fig. 3A) in a first voltage operating state (Vb1, ¶0030); and switching the plurality of switches (5e-5m) such that the first battery (5a) and second battery (5b) are connected in series (Fig. 3C) in a second voltage operating state (Vb3, ¶0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (US 2019/0084438) in view of Mikulec et al. (US 2016/0001674).

Regarding claim 9,
Takamatsu discloses the above limitations from claim 8.
They do not disclose:
wherein the first battery includes a rating of greater than 60 volts direct current (DC), and the second battery includes a rating of greater than 60 volts DC.

However, Mikulec teaches (fig. 5):


Regarding claim 9, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to take the battery modules of Takamatsu that are switched in series and parallel that are used to drive a vehicle power train system (¶0009) and utilize the high voltage battery modules of Mikulec that can output 60 volts are greater in order to power an electric or hybrid drivetrain as taught by Mikulec (¶0005).  This would enable high voltage batteries which are switchable that can drive a vehicle.

Regarding claim 19,
Takamatsu discloses the above limitations from claim 18.
They do not disclose:
wherein the first battery includes a rating of greater than 60 volts direct current (DC), and the second battery includes a rating of greater than 60 volts DC.

However, Mikulec teaches (fig. 5):
wherein the first battery (Fig. 5, 15, ¶0039) includes a rating of greater than 60 volts direct current (DC) (¶0005), and the second battery includes (15) a rating of greater than 60 volts DC (¶0005, High voltage battery system).

Regarding claim 19, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to take the battery modules of Takamatsu that are .

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irie (US 2019/0238063) – inverter control device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846